

Exhibit 10.1
 
APPENDIX X
 


Agency Code: 12000
Contract No.: C-014386
Period: October 1, 1997 December 31,2006
Funding Amount for Period: $98,810,771


 
This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through the
Department of Health. having its principal office at Coming Tower, Empire State
Plaza, Albany, NY, (hereinafter referred to as the STATE), and Wellcare of New
York, Inc. hereinafter referred to as the CONTRACTOR), for modification of
Contract Number C-014386 as reflected in the attached provisions to Section
I.B.I, of the Agreement and Appendices E and L, and to extend the period of the
contract through December 31, 2006.
 
CONTRACTOR acknowledges that the STATE is currently developing a replacement
contract to govern services provided to Child Health Plus enrollees. This
CONTRACT will be cancelled and its terms deemed null and void upon the effective
date of the replacement contract.
 
All other provisions of said AGREEMENT shall remain in fall force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.
 


CONTRACTOR SIGNATURE
STATE AGENCY SIGNATURE
By: /s/  Todd S. Farha                     
Todd S. Farha
By:   /s/ Judith Arnold                       
Judith Arnold
Printed Name
Title: President & CEO
Title: Deputy Commissioner
Division of Planning, Policy, & Resource Development
Date: 11/01/05
Date: 11/4/05
 
State Agency Certification:
"In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract.”



State of Florida
County of Hillsborough
 
On the 1st -day of November 2005, before me personally appeared Todd S Farha, to
me known, who being by me duly sworn, did depose and say that he/she resides at
Tampa, FL that he/she is the President & CEO of the WellCare of New York, Inc,
the corporation described herein which executed the foregoing instrument; and
that he/she signed his/her name thereto by order of the board of directors of
said corporation.


(Notary)  /s/ Emily Merlin
 
STATE COMPTROLLER SIGNATURE
Title:
   /s/     Illegible                       
Date: 1/25/06

 
 
 
STATE OF NEW YORK
AGREEMENT
 
Section I.B.I, is revised to read as follows:
 
I. Conditions of Agreement
 
B.I. This AGREEMENT is extended through December 31, 2006 or until the start
date of a new contract between the STATE and the CONTRACTOR governing services
provided to Child Health Plus enrollees, whichever date occurs first.
 
 

 
APPENDIX E
Financial Information
 
Section A is revised to read as follows:
 
A. Wellcare of New York, Inc. shall receive, for the period January 1, 2006
through December 31, 2006, an amount up to,'but not to exceed, $16,400,000 to
provide and administer a Child Health Plus program for uninsured children in the
counties identified in Appendix A-2, Section II.B.l of this AGREEMENT or as
modified by the STATE. Payment of this amount is based on the CONTRACTOR meeting
the responsibilities provided in this AGREEMENT
 


Additional Premium Information:
For Bronx, Kings, New York and Queens county(ies):
 
The total monthly premium shall be: $120.84
 
The State share of the total monthly premium shall be $ 120.84 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).
 
The State share of the total monthly premium shall be $ 111.84 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total monthly premium less $9 for each
of the first three children. For additional children, the State share is the
total monthly premium.
 
The State share of the total monthly premium shall be $105.84 or the total
monthly premium minus $15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total monthly premium less $15 for each
of the first three children. For additional children, the State share is the
total monthly premium.
 
For Dutchess, Orange, Sullivan, Rockland and Ulster county(ies):
 
The total monthly premium shall be: $109.14
 
The State share of the total monthly premium shall be $ 109.14 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).
 
The State share of the total monthly premium shall be $100.14 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The State share is the total monthly premium less $9 for each
of the first three children. For additional children, the State share is the
total monthly premium.
 
The State share of the total monthly premium shall be $94.14 or the total
monthly premium minus $ 15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total monthly premium less $15 for each
of the first three children. For additional children, the State share is the
total monthly premium.
 
 

 
For Albany, Columbia, Greene, Rensselaer county(ies):
 
The total monthly premium shall be: $ 108.15
 
The State share of the total monthly premium shall be $108.15 or the total
monthly premium for children in families with gross household income less than
160% of the federal poverty level and children who are American Indians or
Alaskan Natives (AI/AN).
 
The State share of the total monthly premium shall be $99.15 or the total
monthly premium minus $9 for children in families with gross household income
between 160% and 222% of the federal poverty level with a maximum of $27 per
month per family. The Slate share is the total monthly premium less $9 for each
of the first three children. For additional children, the State share is the
total monthly premium.
 
The State share of the total monthly premium shall be $93.15 or the total
monthly premium minus $ 15 for children in families with gross household income
between 223% and 250% of the federal poverty level with a maximum of $45 per
month per family. The State share is the total monthly premium less $ 15 for
each of the first three children. For additional children, the State share is
the total monthly premium.
 
In the absence of an approved premium modification by the Department of Health
and State Insurance Department, the premium above or subsequent premium approved
(whichever is in effect) shall continue as the State's subsidy through December
31, 2006.
 
 
 
Appendix L Privacy and Confidentiality
 
Section II is revised as follows:
 
II. Effective April 14, 2003, the CONTRACTOR shall comply with the following
agreement:
 
Federal Health Insurance Portability and Accountability Act (HIPAA) Business
Associate Agreement ("Agreement")
 
This Business Associate Agreement between the New York State Department of
Health and. Wellcare of New York, Inc. hereinafter referred to as the Business
Associate, is effective on April 14, 2003 to December 31,2006.
